

113 S1771 RS: Crooked River Collaborative Water Security Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 512113th CONGRESS2d SessionS. 1771[Report No. 113–225]IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 31, 2014Reported by Ms. Landrieu, without amendmentA BILLTo amend the Wild and Scenic Rivers Act to adjust the Crooked River boundary, to provide water
			 certainty for the City of Prineville, Oregon, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Crooked River Collaborative Water
			 Security Act of 2013.2.Wild and scenic
			 river; Crooked, OregonSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 striking paragraph (72) and inserting the following:(72)Crooked,
				Oregon(A)In
				generalThe 14.75-mile segment from the National Grassland
				boundary to Dry Creek, to be administered by the Secretary of the
			 Interior in
				the following classes:(i)The 7-mile
				segment from the National Grassland boundary to River Mile 8 south
			 of Opal
				Spring, as a recreational river.(ii)The 7.75-mile
				segment from a point 1/4-mile downstream from the center
				crest of Bowman Dam, as a recreational river.(B)HydropowerIn
				any license application relating to hydropower development
			 (including turbines and appurtenant
				facilities) at Bowman Dam, the applicant, in consultation with the
			 Director of
				the Bureau of Land Management, shall—(i)analyze any
				impacts to the scenic, recreational, and fishery resource values of
			 the Crooked
				River from the center crest of Bowman Dam to a point
				1/4-mile downstream that may be caused by the proposed
				hydropower development, including the future need to undertake
			 routine and
				emergency repairs;(ii)propose measures
				to minimize and mitigate any impacts analyzed under clause (i); and(iii)propose designs
				and measures to ensure that any access facilities associated with
			 hydropower
				development at Bowman Dam shall not impede the free-flowing nature
			 of the
				Crooked River below Bowman
				Dam..3.City of
			 Prineville water supplySection 4 of the Act of August 6, 1956 (70
			 Stat. 1058; 73 Stat. 554; 78 Stat. 954), is amended—(1)by striking
			 during those months and all that follows through purpose
			 of the project; and(2)by adding at the
			 end the following: Without further action by the Secretary of the
			 Interior, beginning on the date of enactment of the
			 Crooked River Collaborative Water Security
			 Act of 2013, 5,100 acre-feet of water shall be annually released
			 from the project to serve as mitigation for City of Prineville groundwater
			 pumping, pursuant to and in a manner consistent with Oregon State law,
			 including any shaping of the release of the water. The City of Prineville
			 shall
			 make payments to the Secretary for the water, in accordance with
			 applicable
			 Bureau of Reclamation policies, directives, and standards. Consistent with
			 the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and other
			 applicable
			 Federal laws, the Secretary may contract exclusively with the City of
			 Prineville for additional quantities of water, at the request of the City
			 of
			 Prineville..4.Additional
			 provisionsThe Act entitled
			 An Act to authorize construction by the Secretary of the Interior of the
			 Crooked River Federal reclamation project, Oregon, approved August 6,
			 1956 (70 Stat. 1058; chapter 980; 73 Stat. 554; 78 Stat. 954), is amended
			 by
			 adding at the end the following:6.First fill
				storage and release(a)In generalOther than
				the 10 cubic feet per second release provided for in section 4, and
			 subject to
				compliance with the flood curve requirements of the Corps of
			 Engineers, the
				Secretary shall, on a first fill priority basis, store in and
				when called for in any year release from Prineville Reservoir,
			 whether from
				carryover, infill, or a combination of both, the following:(1)68,273 acre-feet
				of water annually to fulfill all 16 Bureau of Reclamation contracts
			 existing as
				of January 1, 2011.(2)Not more than
				2,740 acre-feet of water annually to supply the McKay Creek land,
			 in accordance
				with section 5 of the Crooked River
				Collaborative Water Security Act of 2013.(3)10,000 acre-feet
				of water annually, to be made available first to the North Unit
			 Irrigation
				District, and subsequently to any other holders of Reclamation
			 contracts
				existing as of January 1, 2011 (in that order), pursuant to
			 Temporary Water
				Service Contracts, on the request of the North Unit Irrigation
			 District or the
				contract holders, consistent with the same terms and conditions as
			 prior such
				contracts between the Bureau of Reclamation and District or
			 contract holders,
				as applicable.(4)5,100 acre-feet
				of water annually to mitigate the City of Prineville groundwater
			 pumping under
				section 4, with the release of this water to occur not based on an
			 annual call,
				but instead pursuant to section 4 and the release schedule
			 developed pursuant
				to section 7(c).(b)CarryoverExcept for water that may be called for and released after the end of the irrigation season (either
			 as City of Prineville groundwater pumping mitigation or as a voluntary
			 release, in accordance with section 4 of this Act and section 6(c) of the Crooked River Collaborative Water Security Act of 2013, respectively), any water stored under this section that is not called for and released by the end
			 of the irrigation season in a given year shall be—(1)carried over to the subsequent water year, which, for accounting purposes, shall be considered to
			 be the 1-year period beginning October 1 and ending September 30,
			 consistent with Oregon State law; and(2)accounted for as part of the first fill storage quantities of the subsequent water year, but not to exceed the maximum first fill storage quantities described in subsection (a).7.Storage and
				release of remaining stored water quantities(a)Authorization(1)In
				generalOther than the
				quantities provided for in section 4 and the first fill
				quantities provided for in section 6, and subject to compliance
			 with the flood
				curve requirements of the Corps of Engineers, the Secretary shall
			 store in and
				release from Prineville Reservoir all remaining stored water
			 quantities for the
				benefit of downstream fish and wildlife.(2)RequirementThe
				Secretary shall release the remaining stored water quantities under
			 paragraph
				(1) consistent with subsection (c).(b)Applicable
				lawIf a consultation under
				the Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.) or an order of a court in a proceeding under
			 that Act
				requires releases of stored water from Prineville Reservoir for
			 fish and
				wildlife downstream of Bowman Dam, the Secretary shall use
			 uncontracted stored
				water.(c)Annual release
				schedule(1)In
				generalThe Commissioner of
				Reclamation shall develop annual release schedules for the
			 remaining stored
				water quantities in subsection (a) and the water serving as
			 mitigation for City
				of Prineville groundwater pumping pursuant to section 4.(2)GuidanceTo the maximum extent practicable and
				unless otherwise prohibited by law, the Commissioner of Reclamation
			 shall
				develop and implement the annual release schedules consistent with
			 the guidance
				provided by the Confederated Tribes of the Warm Springs Reservation
			 of Oregon
				and the State of Oregon to maximize biological benefit for
			 downstream fish and
				wildlife, after taking into consideration multiyear water needs of
			 downstream
				fish and wildlife.(3)Comments from
				Federal fish management agenciesThe National Marine Fisheries Service and
				the United States Fish and Wildlife Service shall have the
			 opportunity to
				provide advice with respect to, and comment on, the annual release
			 schedule
				developed by the Commissioner of Reclamation under this subsection.(d)Required
				coordinationThe Commissioner
				of Reclamation shall perform traditional and routine activities in
			 a manner
				that coordinates with the efforts of the Confederated Tribes of the
			 Warm Springs Reservation
				of Oregon and the State of Oregon to monitor and request
				adjustments to releases for downstream fish and wildlife on an
			 in-season basis
				as the Confederated Tribes of the Warm Springs Reservation of
			 Oregon and the
				State of Oregon determine downstream fish and wildlife needs
			 require.(e)Carryover(1)In generalAny water stored under subsection (a) in 1 water year that is not released during the water year—(A)shall be carried over to the subsequent water year; and(B)(i)may be released for downstream fish and wildlife resources, consistent with subsections (c) and
			 (d), until the reservoir reaches maximum capacity in the subsequent water
			 year; and(ii)once the reservoir reaches maximum capacity under clause (i), shall be credited to the first fill storage quantities, but not to exceed the maximum first fill storage quantities described in section 6(a).(f)EffectNothing in this section affects the
				authority of the Commissioner of Reclamation to perform all other
			 traditional
				and routine activities of the Commissioner of Reclamation.8.Reservoir levelsThe Commissioner of Reclamation shall—(1)project reservoir water levels over the course of the year; and(2)make the projections under paragraph (1) available to—(A)the public (including fisheries groups, recreation interests, and municipal and irrigation
			 stakeholders);(B)the Director of the National Marine Fisheries Service; and(C)the Director of the United States Fish and Wildlife Service.9.EffectExcept as otherwise provided in this Act,
				nothing in this Act—(1)modifies
				contractual rights that may exist between contractors and the
			 United States
				under Reclamation contracts;(2)amends or reopens
				contracts referred to in paragraph (1); or(3)modifies any
				rights, obligations, or requirements that may be provided or
			 governed by
				Federal or Oregon State
				law..5.Ochoco
			 Irrigation District(a)Early
			 repayment(1)In
			 generalNotwithstanding section 213 of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm), any landowner within Ochoco Irrigation
			 District,
			 Oregon (referred to in this section as the district), may repay,
			 at any time, the construction costs of the project facilities allocated to
			 the
			 land of the landowner within the district.(2)Exemption from
			 limitationsUpon discharge, in full, of the obligation for
			 repayment of the construction costs allocated to all land of the landowner
			 in
			 the district, the land shall not be subject to the ownership and full-cost
			 pricing limitations of Federal reclamation law (the Act of June 17, 1902
			 (32
			 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that
			 Act
			 (43 U.S.C. 371 et seq.)).(b)CertificationUpon the request of a landowner who has
			 repaid, in full, the construction costs of the project facilities
			 allocated to
			 the land of the landowner within the district, the Secretary of the
			 Interior
			 shall provide the certification described in section 213(b)(1) of the
			 Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).(c)Contract
			 amendmentOn approval of the
			 district directors and notwithstanding project authorizing authority to
			 the
			 contrary, the Reclamation contracts of the district are modified, without
			 further action by the Secretary of the Interior—(1)to authorize the
			 use of water for instream purposes, including fish or wildlife purposes,
			 in
			 order for the district to engage in, or take advantage of, conserved water
			 projects and temporary instream leasing as authorized by Oregon State
			 law;(2)to include within
			 the district boundary approximately 2,742 acres in the vicinity of McKay
			 Creek,
			 resulting in a total of approximately 44,937 acres within the district
			 boundary;(3)to classify as
			 irrigable approximately 685 acres within the approximately 2,742 acres of
			 included land in the vicinity of McKay Creek, with those approximately 685
			 acres authorized to receive irrigation water pursuant to water rights
			 issued by
			 the State of Oregon if the acres have in the past received water pursuant
			 to
			 State water rights; and(4)to provide the
			 district with stored water from Prineville Reservoir for purposes of
			 supplying
			 up to the approximately 685 acres of land added within the district
			 boundary
			 and classified as irrigable under paragraphs (2) and (3), with the stored
			 water
			 to be supplied on an acre-per-acre basis contingent on the transfer of
			 existing
			 appurtenant McKay Creek water rights to instream use and the issuance of
			 water
			 rights by the State of Oregon for the use of stored water.(d)LimitationExcept
			 as otherwise provided in subsections (a) and (c), nothing in this
			 section—(1)modifies
			 contractual rights that may exist between the district and the United
			 States
			 under the Reclamation contracts of the district;(2)amends or reopens
			 the contracts referred to in paragraph (1); or(3)modifies any
			 rights, obligations, or relationships that may exist between the district
			 and
			 any owner of land within the district, as may be provided or governed by
			 Federal or Oregon State law.6.Dry-year
			 management planning and voluntary releases(a)Participation
			 in dry-Year management planning meetingsThe Bureau of
			 Reclamation shall participate in dry-year management planning meetings
			 with the
			 State of Oregon, the Confederated Tribes of the Warm Springs Reservation
			 of
			 Oregon, municipal, agricultural, conservation, recreation, and other
			 interested
			 stakeholders to plan for dry-year conditions.(b)Dry-Year
			 management plan(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Bureau of Reclamation shall develop a dry-year management
			 plan in
			 coordination with the participants referred to in subsection (a).(2)RequirementsThe plan developed under paragraph (1) shall only recommend strategies, measures,
			 and actions that the irrigation districts and other  Bureau of Reclamation
			 contract holders voluntarily agree to implement.(3)LimitationsNothing
			 in the plan developed under paragraph (1) shall be mandatory or
			 self-implementing.(c)Voluntary
			 releaseIn any year, if North Unit Irrigation District or other
			 eligible Bureau of Reclamation contract holders have not initiated
			 contracting
			 with the Bureau of Reclamation for any quantity of the 10,000 acre feet of
			 water described in subsection (a)(3) of section 6 of the Act of August 6,
			 1956 (70
			 Stat. 1058) (as added by section 4), by June 1 of any calendar year, with
			 the
			 voluntary agreement of North Unit Irrigation District and other Bureau of
			 Reclamation contract holders referred to in that paragraph, the Secretary
			 may
			 release that quantity of water for the benefit of downstream fish and
			 wildlife
			 as described in section 7 of that Act.7.Relation to
			 existing laws and statutory obligationsNothing in this Act (or an amendment made by
			 this Act)—(1)provides to the
			 Secretary the authority to store and release the first fill
			 quantities provided for in section 6 of the Act of August 6, 1956 (70
			 Stat. 1058)
			 (as added by section 4), for any purposes other than the purposes provided
			 for
			 in that section, except for—(A)the potential
			 instream use resulting from conserved water projects and temporary
			 instream
			 leasing as provided for in section 5(c)(1);(B)the potential
			 release of additional amounts that may result from voluntary actions
			 agreed to
			 through the dry-year management  plan	developed under section 6(b); and(C)the potential
			 release of the 10,000 acre feet for downstream fish and wildlife as
			 provided
			 for in section 6(c);(2)alters any
			 responsibilities under Oregon State law or Federal law, including section
			 7 of
			 the Endangered Species Act (16 U.S.C. 1536); or(3)alters the
			 authorized purposes of the Crooked River Project provided in the first
			 section
			 of the Act of August 6, 1956 (70 Stat. 1058; 73 Stat. 554; 78 Stat.
			 954).July 31, 2014Reported without amendment